Title: From Levett Harris to Louisa Catherine Johnson Adams, 25 February 1815
From: Harris, Levett
To: Adams, Louisa Catherine Johnson


            Madam, Paris 13/25 Febry 1815I hasten to acknowledge the receipt of the letter you did me the honor to write me from Riga, dated the 5th. inst. from R o.S. and I rejoice to learn by it that your journey to that place has been both expeditious & made without difficulty or accident.I shall not fail to inform Mr de Kazadaedeff, as you have requested, of the high Sense you have of the attentions his orders procured you on the road, & to return him your due acknowledgments on this occasion. The Marquis Paulucci & his Lady you doubtless found most amiable people and I am sure they will have been equally assiduous to render your stay at Riga satisfactory. Mr. Mitchell has written Mr. Meyer that you were anxious to continue your journey & that he had not the oppy to shew you all the attentions that were due to you. I trust that you may find yourself equally pleased with the persons to whom you have been recommended in Prussia and that you may reach the end of your journey at an agreeable Season and in the enjoyment of your health.Your valet de Chambre brought me at different times Since your departure 110 Raubles, being, as he Stated, for Sales of Sundry Articles of old furniture left in the appartment—Some remaining things he transported to Mr. Lewis’s, who will of course advise you thereof—Your Account with Mrs. Krehmer has been balanced by her taking the wood you left, and your money transactions with me, which have been transferred to Messrs. Meyer & Bruxner, are as follow
            
            
            Jany. 30—deposited with these Gentln.  5000.—Feby 2 do— do— 1500.—12do— do— 110.— 6610.—Cr.Jany. 30 Paid for Padanagna 8 horses to Polangen 136Advertizing in the news papers— 26Servants for making visits— 25187
            
            Balance Ru. 6423. remaining with Meyer & Bruxner and passed to the credit of Mr. AdamsWith my best regards to my young friend Charles I remain with Sentiments of very respectful consideration Madam